Case 1:19-cr-00099-DKW-KJM Document 237 Filed 06/01/21 Page 1 of 3   PageID #:
                                  2015



 JUDITH A. PHILIPS
 Acting United States Attorney
 District of Hawaii

 MICHAEL NAMMAR
 MICAH SMITH
 MARK A. INCIONG          CA BAR #163443
 Assistant U.S. Attorneys
 Room 6-100, PJKK Federal Building
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Facsimile: (808) 541-2958
 Email: Michael.Nammar@usdoj.gov
         Micah.Smith@usdoj.gov
         Mark.Inciong@usdoj.gov

 Attorneys for Plaintiff
 UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,      )          CR. NO. 19-00099 DKW-KJM
                                )
                Plaintiff,      )          SECOND STIPULATION AND
                                )          ORDER CONTINUING DEADLINE
      vs.                       )          DATES
                                )
 JOHN B. STANCIL,      (02)     )
 JARRIN K. YOUNG, (11)          )
                                )
                Defendants.     )
 _______________________________)

         SECOND STIPULATION CONTINUING DEADLINE DATES
Case 1:19-cr-00099-DKW-KJM Document 237 Filed 06/01/21 Page 2 of 3            PageID #:
                                  2016



       The United States of America, the Bureau of Prisons, FDC Honolulu, and

 Defendants John B. Stancil and Jarrin K. Young hereby agree and stipulate to

 continue the deadline date to respond to Defendant John B. Stancil’s Motion for an

 Order Prohibiting the Bureau of Prisons from Taking Actions that Interfere with

 Defendant’s Right to Effective Assistance of Counsel (Dkt. #206), that is currently

 due on June 4, 2021, as well as a continuance of the hearing set on June 25, 2021,

 for an additional 3 weeks.

       The parties have met and conferred, and have made progress toward

 possibly resolving the motion without the need for further litigation. The requested

 continuance will allow sufficient time for these discussions to run their course.

       DATED: June 1, 2021, at Honolulu, Hawaii.

                                               JUDITH A. PHILIPS
                                               Acting United States Attorney
                                               District of Hawaii

                                                    /s/ Micah Smith
                                               By_______________________
                                                 MICAH SMITH
                                                 Assistant U.S. Attorney

                                                     /s/ Walter Rodby
                                                  ________________________
                                                  WALTER RODBY, ESQ.
                                                  Attorney for Defendant
                                                     JOHN B. STANCIL




                                           2
Case 1:19-cr-00099-DKW-KJM Document 237 Filed 06/01/21 Page 3 of 3           PageID #:
                                  2017



                                                     /s/ Dana Ishibashi
                                                  ________________________
                                                  DANA ISHIBASHI, ESQ.
                                                  Attorney for Defendant
                                                     JARRIN K. YOUNG

                    ORDER CONTINUING DEADLINE DATES

         The above Stipulation Continuing Deadline Dates is hereby approved, and

 are adopted as findings by the Court. For the reasons stated, IT IS HEREBY

 ORDERED:

         (1)   the response by Government and FDC Honolulu are due on June 25,

 2021;

         (2)   the reply from Defendants are due on July 1, 2021; and

         (3)   the hearing on motion is set for July 16, 2021 at 10:00 a.m. by Video

 Tele-Conference (VTC).

         DATED: June 1, 2021, at Honolulu, Hawaii.




 UNITED STATES v. JOHN B. STANCIL AND JARRIN K. YOUNG
 Cr. No. 19-00099 DKW-KJM
 “Second Stipulation and Order Continuing Deadline Dates”



                                           3
